Name: Commission Decision No 3372/86/ECSC of 3 November 1986 fixing the amended rates of abatement for the fourth quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-11-04

 Avis juridique important|31986S3372Commission Decision No 3372/86/ECSC of 3 November 1986 fixing the amended rates of abatement for the fourth quarter of 1986 in accordance with Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 309 , 04/11/1986 P. 0011*****COMMISSION DECISION No 3372/86/ECSC of 3 November 1986 fixing the amended rates of abatement for the fourth quarter of 1986 in accordance with Decision No 3485/85/ESCS on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 3485/85/ECSC of 27 November 1985 the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), Whereas rates of abatement in respect of certain products were fixed for the fourth quarter of 1986 by Commission Decision No 2852/86/ECSC (2); Whereas Article 8 (1) of Decision No 3485/85/ECSC provides that such rates of abatement may be modified, not later than the first week of the second month of the quarter in question, in the light of the development of the market situation; Whereas the market situation requires that the rates of abatement for the fourth quarter of 1986 be so modified on the studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 1. The rates of abatement for the establishment of production quotas for the fourth quarter of 1986 established in Commission Decision No 2852/86/ECSC for the following categories of products shall be modified as follows: 'category Ia 52 category Ib 50 category II 41'. 2. These rates of abatement replace the corresponding rates fixed in Commission Decision No 2852/86/ECSC. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 340, 18. 12. 1985, p. 5. (2) OJ No L 264, 16. 9. 1986, p. 18.